Citation Nr: 0314614	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  96-42 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for cardiomyopathy.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from March 1952 to December 
1953, and from June 1954 to September 1957.

This case first came before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) determined that a previously-denied 
claim of entitlement to service connection for a heart 
disorder, characterized as cardiomyopathy, had not been 
reopened in view of the absence of evidence that was new and 
material.  In January 1998, the Board likewise held that new 
and material evidence had not been submitted, and that the 
veteran's claim had not been reopened.  In January 1999, the 
United States Court of Veterans Appeals, now the United 
States Court of Appeals for Veterans Claims (Court), vacated 
that decision and remanded the case to the Board.  In 
December 1999, the Board again found that new and material 
evidence had not been submitted, and again held that the 
veteran's claim had not been reopened.  In March 2000, the 
Court vacated the Board's December 1999 decision, and 
remanded the case to the Board.  In December 2000, the Board 
held that new and material evidence was now of record, and 
that the claim had been reopened; the case was accordingly 
remanded to the RO for further action and review, with the 
issue identified as shown on the first page of this decision.  
The case is once again before the Board for appellate 
consideration.

In a statement dated in April 2003, the veteran raised the 
issues of entitlement to service connection for hypertension; 
for arthritis of both knees, ankles, and elbows; for 
diabetes; for post-traumatic stress disorder; and for a lung 
disorder.  These issues have not been developed for appellate 
review, and are referred to the RO for action as appropriate.




FINDING OF FACT

A current cardiac disorder, characterized as cardiomyopathy, 
is not shown to be related to the veteran's active service, 
or to be a manifestation of inservice aggravation of a 
congenital disability.


CONCLUSION OF LAW

Cardiomyopathy was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as 


any claim not decided as of that date, such as the one in the 
present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The veteran has been advised of the applicable 
laws and regulations, and of the evidence needed to 
substantiate his claim, by the statement of the case and 
several supplemental statements of the case issued in the 
development of this appeal.  In addition, the RO, in March 
2002 and April 2003, advised him that he was to notify VA of 
any evidence he wanted VA to consider, the information he 
needed to furnish so that VA could seek those records, and 
the steps VA would undertake to obtain any such evidence.  
The Board accordingly finds that he was advised as to what 
evidence was needed to establish entitlement to the benefits 
sought, and the applicable statutory and regulatory criteria.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  In particular, it is noted that 
records of any and all treatment cited by the veteran have 
been sought by VA; there is no relevant evidence that has not 
been associated with his claims folder.  In addition, he has 
been furnished with a VA examination in the course of this 
appeal that specifically addressed the issue before the Board 
at this time.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible 


avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish a claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).   

II.  Service Connection 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities when that 
disability is manifested to a compensable degree within a 
year after separation from active duty.  38 C.F.R. §§ 3.307, 
3.309 (2002).  One such classification of disability is 
cardiovascular disease.

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).

In the instant case, the veteran's service medical records 
show that, during his first period of active service, he had 
rheumatic fever, and that during his second period 


of service he was seen for complaints of limitation of 
physical activities.  A May 1957 clinical abstract indicates 
a diagnosis of rheumatic valvulitis, inactive, with mitral 
stenosis.  A cardiology assessment, undertaken pursuant to a 
Medical Evaluation Board review in September 1957, reflects a 
diagnosis of congenital heart disease, probable interatrial 
septal defect, with slight right ventricular hypertrophy and 
pulmonary outflow tract enlargement; "[t]he Chief of 
Cardiology did not believe the patient had any definite 
evidence of associated rheumatic heart disease."  The 
Medical Board report notes a diagnosis of heart disease, 
congenital, acyanotic, interatrial septal defect, manifested 
by right ventricular hypertrophy and normal sinus rhythm.  It 
was deemed not to have been incurred in the line of duty, but 
rather to have existed prior to service.   

Current medical records show that the veteran has been 
accorded recent treatment for various cardiac problems.  In 
1992, he experienced a myocardial infarction, with atrial 
fibrillation thereafter manifested, and underwent bypass 
surgery in 1993.  A summary of VA hospitalization in June 
2002 shows diagnoses to include cardiomyopathy.  

The question before the Board, accordingly, is whether the 
veteran's current cardiac problems are in some manner related 
to his active service, to include whether they are related to 
the cardiac problems noted therein.  A VA staff physician, in 
an undated statement that was received by VA in November 
1995, noted that the veteran's cardiomyopathy appeared to be 
ischemic "resulting from his coronary artery disease.  While 
ischemia is the likely cause there is a slight possibility 
that his myocardium was affected [and] subsequently weakened 
by pancarditis during his rheumatic fever with this 
contributing some to his cardiomyopathy."  In a statement 
dated in November 1995, a private physician indicated that 
the veteran's heart "could have potentially" been involved 
with the effects of rheumatic fever.  In an April 1999 
statement, a private family nurse practitioner noted that the 
veteran had requested her opinion as to the potential 
adversities associated with rheumatic fever, and indicated 
that medical texts suggested evidence that the cardiac 
complications that the veteran has endured can be related to 
his history of rheumatic fever in the 


1950s.  A VA outpatient treatment record dated in October 
2001 shows comments by a physician to the effect that the 
veteran's case and textual studies on rheumatic fever had 
been reviewed, and that the veteran's cardiac problems 
"could possibly" be linked to his history of rheumatic 
fever.

These medical records lend credence to a finding that the 
veteran's current cardiac disability is related to his 
service, and in particular to his inservice rheumatic fever.  
However, these statements must be balanced against the report 
of a November 2002 VA examination, which indicates findings 
by the examiner, based on a review of the veteran's medical 
records and a contemporaneous cardiac evaluation, in 
pertinent part as follows:

[i]t is likely that the [veteran] did 
experience an episode of rheumatic fever 
while stationed in Korea....[I]t appears 
that he made a full recovery from this 
with no evidence of cardiac sequelae.  
Specifically, there is no evidence of 
carditis or valvular damage as a result 
of his rheumatic fever.  The heart murmur 
which was detected five years later, 
although initially thought to be due to 
mitral valve stenosis from rheumatic 
fever, proved to be an atrioseptal 
defect.  This congenital defect is 
present from the time of birth, and there 
is no indication in the record that any 
conditions or illness experienced by the 
[veteran] during his [m]ilitary service 
exacerbated or caused unusual progression 
of this atrioseptal defect....The 
[veteran's] atherosclerotic coronary 
heart disease and associated 
cardiomyopathy occurred some 35 years 
after discharge from service and is not 
etiologically related to the problems he 
experienced in the service....Although an 
exact date of onset of atrial 
fibrillation cannot be ascertained from 
the available records, atrial 
fibrillation was first noted and exams 


performed following the [veteran's] 
myocardial infarction in 1992 and was not 
present in examinations performed at or 
about the time of discharge from the 
service in 1957.  Atrial fibrillation is 
most likely related to coronary heart 
disease and is not related to problems 
experienced by the [veteran] during the 
service.  Specifically, there is no 
evidence of rheumatic valvular disease as 
would be expected to lead to atrial 
fibrillation.

The Board finds that the report of the November 2002 VA 
examination dispositive as to whether the veteran's current 
heart disorder, characterized as cardiomyopathy, is related 
to his service.  This examination report specifically shows 
that the veteran's inservice rheumatic fever did not cause 
any cardiac problems, that the atrioseptal defect identified 
in 1957 was congenital in nature, and was not aggravated by 
service, and that current cardiac problems were initially 
manifested many years after service and were not related 
thereto.  (It is noted that a congenital defect, in and of 
itself, is not a disease or injury for which service 
connection can be granted; see 38 C.F.R. § 3.303(c).  It is 
also noted that this report shows that inservice aggravation 
of this congenital defect was not discerned; see 38 U.S.C.A. 
§ 1153 (West 2002) and 38 C.F.R. § 3.306 (2002).)  Unlike the 
evidence, discussed above, in which the veteran's current 
cardiac problems are in some manner attributed to his 
service, the November 2002 examination report is clearly 
based on a comprehensive review of the evidence, and the 
findings reached therein are not subjective or speculative in 
nature, as are many of the medical statements that support 
the veteran's claim.  The Board accordingly finds that the VA 
examination report is of more probative value than these 
other statements.

In brief, the preponderance of the evidence, and specifically 
the report of the November 2002 VA examination, is against 
the veteran's claim of entitlement to service connection for 
cardiomyopathy.  That claim, therefore, fails.




ORDER

Service connection for cardiomyopathy is denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

